Citation Nr: 0944074	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1969 until June 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston Texas.

The issue of bilateral hearing loss disability is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Tinnitus was not manifest during service, and is not 
attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2005 that addressed the 
elements of notice.  The letter provided information as to 
what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.

No notice compliant with Dingess has been sent to the Veteran 
informing him of the types of evidence necessary to establish 
a disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds that service connection is not warranted for the 
issues resolved in this decision, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records have been obtained.  
Furthermore, the Veteran was afforded a VA examination in 
November 2005.  In a December 2006 statement, the Veteran 
challenged the sufficiency of his examination stating that it 
was conducted by "a high school nurse that worked part 
time."  A review of the examination in question reveals that 
it was signed by a medical doctor.  The examination included 
diagnostic testing, an interview of the Veteran with accurate 
recording of his reported history, and consideration of his 
lay statements.  Finally, the examiner reached a conclusion 
based on his examination that is consistent with the record.  
Accordingly the examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 
C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Tinnitus

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for an organic disease of the nervous 
system, including sensorineural hearing loss, may be presumed 
if it became manifest to a degree of 10 percent disabling 
during the Veteran's first year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In this case, the Veteran has claimed, in a July 2005 
statement, that tinnitus is the result of noise exposure 
during service.  Specifically, he has stated that he was 
exposed to jet engine noise while working as an aircraft 
technician.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disabilities were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

Service treatment records do not reveal any complaints of to 
tinnitus during service and an in-service report of medical 
history from the Veteran indicated no hearing loss or 
troubles with the ears.  At separation in April 1973, the 
Veteran's ears and ear drums were normal and he denied a 
history of hearing loss and ear trouble.

Following separation in June 1973, the Veteran filed his 
claim for benefits in June 2005, at which time he reported an 
onset of tinnitus in 1969.  During a VA examination in 
November 2005 the Veteran denied tinnitus.

In a statement to VA in January 2006, the Veteran indicated 
that "tinnitus is intermittent - on and off all day but not 
constant."  As tinnitus is a disease with symptoms that 
capable of lay observation, the Veteran's statements 
indicating such symptomatology are deemed competent.  
Jandreau v. Nicholson, 492 F.3d 1372, Barr v. Nicholson, 21 
Vet. App. 303.

Assuming that the Veteran is accurate in his report of 
intermittent tinnitus, the preponderance of the evidence is 
against the claim.  Specifically, we find that a 32 year gap 
between separation and the date of his claim, in conjunction 
with a normal separation examination and denial of ear 
trouble at separation to be more probative than the Veteran's 
own statements alleging a connection between tinnitus and in-
service noise exposure.

The Board is fully aware of the Veteran's 2005 claim to the 
effect that he has had tinnitus since 1969.  This raises the 
prospect of chronicity and continuity since service.  
However, the existence of tinnitus in 1969 is in contrast 
with his denial in 1973, his denial of pertinent pathology in 
August 1970 and the silent in-service record regarding 
tinnitus.  In essence, the silent and specific in-service 
denials are far more probative than his remote statements 
advanced in support of his claim.  We find his statements 
regarding onset and continuity are not credible.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss disability. 

Service treatment records show that at an induction 
examination in February 1969, puretone thresholds, in 
decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
x
15
LEFT
10
5
10
x
10

In December 1969, after one month of "jet aircraft" noise 
exposure, an audiological evaluation showed pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
25
30
LEFT
10
10
10
15
15
20

In August 1970, the Veteran reported no history of ear 
trouble or hearing loss.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
10
20
20
40
LEFT
15
10
15
20
20
15

In September 1970, puretone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
15
10
20
20
40
LEFT
15
10
15
20
20
15

On a hearing evaluation of September 1972, pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
30
25
LEFT
15
15
15
30
30
30

At a separation examination in April 1973, the Veteran's ears 
and ear drums were normal.  On audiological evaluation, 
puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
15
10
LEFT
5
5
5
10
0
0

Following separation, the Veteran underwent VA examination in 
November 2005.  At that time, the Veteran reported having 
worked as an aircraft field technician during service, a fact 
confirmed by service treatment records.  The Veteran reported 
using hearing protection and being exposed to aircraft engine 
noise, but not artillery fire.  Following separation, he 
reported working in an oil field for one year as a core 
analyst, but was not exposed to loud noises.  A physical 
examination revealed clear ear canals and tympanic membranes 
within normal limits.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
35
39
LEFT
35
23
35
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner diagnosed the Veteran 
with moderate sensorineural hearing loss in the right ear and 
moderately severe sensorineural hearing loss in the left ear.  

Based on the foregoing, the evidence of record shows that a 
hearing loss disability was manifest during service and is 
present now, however the Veteran's record has not been 
reviewed by a VA examiner to determine whether in-service 
hearing loss and current hearing loss are related.  In light 
of the foregoing, the Board finds that there is insufficient 
evidence of record to make a decision on the claim and the 
requirements of McLendon v. Nicholson 20 Vet. App. 79 (2006) 
dictate that the case be remanded for additional evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to arrange for review of the 
Veteran's claims file by an appropriate 
medical examiner.  Following review of the 
record, the examiner is to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
bilateral hearing loss disability is 
related to hearing loss manifest in-
service.  If it is determined that a 
physical examination of the Veteran is 
necessary to obtain such an opinion, the 
RO may arrange for an examination to be 
conducted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


